 
 
EXHIBIT 10.1

EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”), dated as of September 19, 2011, between THE ESTÉE
LAUDER COMPANIES INC., a Delaware corporation (the “Company”), and MARC CEDRIC
YANN PROUVÉ, a resident of Mamaroneck, New York (the “Executive” or “you”),
 
W I T N E S S E T H:
 
WHEREAS, the Company and its subsidiaries are principally engaged in the
business of manufacturing, marketing and selling skin care, makeup, fragrance
and hair care products and related services (the “Business”); and
 
WHEREAS, the Company and the Executive are parties to an employment agreement
dated July 1, 2008, as amended July 1, 2009; and
 
WHEREAS, the Company desires to retain the services of the Group President,
International and the Executive desires to provide services in such capacity to
the Company, upon the terms and subject to the conditions hereinafter set forth;
and
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) and the Stock Plan Subcommittee of the
Compensation Committee have approved the terms of this Agreement; and
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.           Employment Term; Effectiveness
 
The Company hereby agrees to continue to employ the Executive, and the Executive
hereby agrees to continue employment, as Group President, International of the
Company subject to termination pursuant to Section 6 hereof.  The period from
July 1, 2011 through the date of termination of Executive’s employment with the
Company shall be the “Term of Employment”.
 
2.           Duties and Extent of Services.
 
(a)           During the Term of Employment, the Executive shall serve as Group
President, International, reporting to the President & CEO.  In such capacity,
the Executive shall render such executive, managerial, administrative and other
services as customarily are associated with and incident to such positions, and
as the Company may, from time to time, reasonably require of him consistent with
such positions.
 
(b)           The Executive shall also hold such other positions and executive
offices of the Company and/or of any of the Company’s subsidiaries or affiliates
as may from time to time be agreed by the Executive or assigned by the Board of
Directors, provided that each such position shall be commensurate with the
Executive’s standing in the business community as Group President,
International.  The Executive shall not be entitled to any compensation other
than the compensation provided for herein for serving during the Term of
Employment in any other office or position of the Company or any of its
subsidiaries or affiliates, unless the Board of

 
1

--------------------------------------------------------------------------------

 

Directors of the Company or the appropriate committee thereof shall specifically
approve such additional compensation.
 
(c)           The Executive shall be a full-time “at will” employee of the
Company and shall exclusively devote all his business time and efforts
faithfully and competently to the Company and shall diligently perform to the
best of his ability all of the duties required of him as Group President,
International, and in the other positions or offices of the Company or its
subsidiaries or affiliates assigned to him hereunder.  Notwithstanding the
foregoing provisions of this section, the Executive may serve as a
non-management director of such business corporations (or in a like capacity in
other for-profit or not-for-profit organizations) as the President & CEO of the
Company may approve, such approval not to be unreasonably withheld.
 
(d)           The Executive shall comply with the Company's stock ownership
guidelines applicable to the Executive as they may be implemented and/or amended
by the Board of Directors or the Compensation Committee of the Board of
Directors.
 
3.           Cash Compensation
 
(a)           Base Salary.  As compensation for all services to be rendered
pursuant to this Agreement and as payment for the rights and interests granted
by Executive hereunder, the Company shall pay or cause any of its subsidiaries
to pay the Executive a base salary (the “Base Salary”) during the Term of
Employment subject to the provisions of Section 3(e) at a rate set by the
Compensation Committee from time to time.  The Compensation Committee has
determined that the annual Base Salary shall be $1,000,000 effective July 1,
2011for the fiscal year ending June 30, 2012 (“Fiscal 2012”).  Subject to
Section 6(j) of this Agreement, all amounts of Base Salary provided for
hereunder shall be periodically reviewed and, where appropriate in conjunction
with the Company’s compensation policies, adjusted and payable in accordance
with the regular payroll policies of the Company in effect from time to time.
 
(b)           Incentive Bonus Compensation.  The Executive shall be eligible to
participate in the Company’s Executive Annual Incentive Plan or any subsequent
Bonus Plan for executives that is approved by the stockholders of the Company
(the “Bonus Plan”), with aggregate target bonus opportunities to be reviewed by
the Compensation Committee from time to time, but no earlier than in respect of
Fiscal 2013.  The Compensation Committee has determined that the aggregate
annual target bonus opportunities for Fiscal 2012 shall be equal to $2,100,000.
 
Any target bonus opportunities granted to the Executive shall be subject to the
terms and conditions of the Bonus Plan, which are incorporated herein by
reference; provided, however, that the bonus payout with respect to any fiscal
year shall be paid to Executive no later than the 15th day of the third month
following the end of such fiscal year.
 
(c)           Deferral.
 
 
(i)
Deferral Elections—In General.  During the Term of Employment the Executive may
elect to defer payment of all or any part of any salary payable under Section
3(a) or any incentive bonus compensation payable under Section 3(b) by making an
election, in a manner prescribed by the Company, on or before December 31 of the
calendar year before the fiscal year begins (or such earlier date as


 
2

--------------------------------------------------------------------------------

 

may be necessary to comply with the applicable tax laws and regulations).
 
 
(ii)
Deferral Elections—Performance-Based Compensation.  For any incentive bonus
compensation that qualifies as performance-based compensation under Treas. Reg.
Section 1.409A-1(e) and is based upon a performance period of at least twelve
(12) months, the Executive may make a deferral election at any time before the
date that is six (6) months before the applicable performance period ends, but
only if (i) the incentive bonus compensation is not readily ascertainable when
the election is made and (ii) the service provider has performed services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established.

 
 
(iii)
Credit on Amounts Deferred.  Any amounts deferred by Executive will be credited
to a bookkeeping account in the name of the Executive as of the date scheduled
for payment (the “Deferred Compensation Account”).  The Deferred Compensation
Account will be credited with interest as of each June 30 during the term of
deferral, compounded annually, at an annual rate equal to the annual rate of
interest announced by Citibank N.A. in New York, New York as its base rate in
effect on such June 30, but limited to a maximum annual rate of 9%.

 
 
(iv)
Payment of Amounts Deferred and Vested.  Subject to Section 6(j), amounts
credited to the Executive’s Deferred Compensation Account will be paid to the
Executive (or the Executive’s designated beneficiary if the Executive dies
before payment), subject to applicable withholding taxes on, or as soon as
practicable after, the date the Executive separates from service with the
Company (as defined in Treas. Reg. section 1.409A-1(h)).  The Company, in its
sole discretion, may provide an investment facility for all or a portion of such
deferred amounts, but is not required to do so.

 
4.           Equity-Based Compensation
 
(a)           General.  During his Term of Employment the Executive shall be
eligible to participate in the Amended and Restated Fiscal 2002 Share Incentive
Plan or such other share incentive plan that is approved by the stockholders of
the Company (the “Share Incentive Plan”).  Any awards or opportunities granted
to the Executive shall be subject to the terms and conditions of the Share
Incentive Plan, which are incorporated herein by reference.  The terms of such
equity-based compensation awards shall be set forth in separate grant letters
approved by the Stock Plan Subcommittee of the Compensation Committee.
 
(b)           Certain Conditions.  Executive acknowledges and agrees that any
grant of equity-based compensation shall be effective as provided only to the
extent permitted by the Share Incentive Plan, and this Agreement shall not
obligate the Company to adopt any successor plan providing for the grant of
equity-based compensation.  If authority over the Company’s equity compensation
programs is changed from the Stock Plan Subcommittee to the

 
3

--------------------------------------------------------------------------------

 

Compensation Committee (or other committee), then after such change, references
herein to the Stock Plan Subcommittee shall be to the appropriate committee.
 
5.           Benefits.
 
(a)           Standard Benefits.  During the Term of Employment, the Executive
shall be entitled to participate in all pension and retirement savings, fringe
benefit and welfare plans, including group term life insurance, medical, health
and accident, disability, and vacation plans and programs maintained by the
Company from time to time for employees.  During the Term of Employment, the
Executive shall also be entitled to participate in additional benefits and
programs as described in Sections 5 (b) through (g) for senior executives at a
level commensurate with his position.  The Executive acknowledges that
participation in such programs may result in the receipt by him of additional
taxable income.
 
(b)           Perquisite Reimbursement; Financial Counseling.  During the Term
of Employment, the Company shall reimburse the Executive for the actual expenses
incurred by him in connection with his professional standing, in accordance with
the guidelines set out in the Company’s Senior Executive Compensation Program
Perquisite Plan and upon presentation of proper expense statements or vouchers
or such other supporting information as the Company may reasonably require of
the Executive.  Such reimbursement shall generally occur within seventy-five
(75) days after the end of the calendar year of presentment, provided that such
presentment occurs within ninety (90) days after the date the related expenses
were incurred.  Notwithstanding the above, to the extent that the expenses were
incurred in one calendar year and presentment occurs in the following calendar
year, such reimbursement shall occur by the end of the calendar year in which
the presentment occurs.  In no event shall the gross amount of such
reimbursements be greater than $15,000 in respect of any calendar year, nor
shall amounts that are not reimbursed in one calendar year up to the $15,000 per
year limitation be able to be used in another calendar year or otherwise be made
available to the Executive.  Additionally, the Company will pay directly to the
service provider following presentment of invoice(s) reasonably acceptable to
the Company up to $5,000 per year for reasonable financial counseling services
for the Executive, and in no event shall amounts up to the $5,000 per year
limitation that are not paid in one calendar year be able to be used in another
calendar year or otherwise be made available to the Executive.  The Executive
acknowledges that participation in such programs will result in the receipt by
him of additional taxable income.
 
(c)           Executive Auto.  During the Term of Employment, the Executive will
participate in the Executive Automobile Program of the Company, and may elect to
be provided an automobile having an acquisition value of up to $50,000, with up
to an additional $10,000 in value as paid by the Executive. Alternatively, the
Executive may receive an automobile allowance in the gross monthly amount of
$1,100.  The Executive acknowledges that participation in this program will
result in the receipt by him of additional taxable income.
 
(d)           Expenses.  During the Term of Employment, the Company agrees to
reimburse the Executive for all reasonable and necessary travel (inclusive of
first class air travel), business entertainment and other business out-of-pocket
expenses incurred or expended by him in connection with the performance of his
duties hereunder upon presentation of proper expense statements or vouchers or
such other supporting information as the Company may reasonably require of the
Executive.  The timing of payment of such reimbursements and presentation by the
Executive of expenses incurred shall be in accordance with the rules described
in Section 5(b).

 
4

--------------------------------------------------------------------------------

 

 
(e)           Spousal/Companion Travel.  During the Term of Employment, the
Executive may upon prior approval of the President & CEO or his respective
designee(s), arrange for his spouse/companion or domestic partner to accompany
him on up to two (2) business related travel itineraries per fiscal year, on a
reasonable basis, at Company expense.  Any reimbursement for such travel shall
require presentation of proper expense statements or vouchers or such other
supporting information as the Company may reasonably require of the Executive,
and shall be payable within seventy-five (75) days after the end of the calendar
year of presentment.  The Executive acknowledges that participation in this
program will result in the receipt by him of additional taxable income.
 
(f)           Executive Term Life Insurance.  During the Term of Employment, the
Company shall pay premiums on a term life insurance policy or successor life
insurance policy with a face amount of $5,000,000.  Such obligation to pay
premiums is subject to standard underwriting conditions.  The Executive
acknowledges that this coverage will result in the receipt by him of additional
taxable income.
 
(g)           Modification of Benefits.  Notwithstanding anything to the
contrary contained herein, the Company reserves the right with respect to any
benefit set forth in this Section 5 or in Section 3(d) above to modify such
benefit or not to provide such benefit.  Changes in any benefit provided solely
to Executive Officers of the Company shall be subject to approval of the
Compensation Committee.
 
6.           Termination.
 
(a)           Permanent Disability.  In the event of the “permanent disability”
(as hereinafter defined) of the Executive during the Term of Employment, the
Company shall have the right, upon written notice to the Executive, to terminate
the Executive’s employment hereunder, effective upon the giving of such notice
(or such later date as shall be specified in such notice).  In the event of such
termination, the Company shall have no further obligations hereunder, except
that the Executive shall be entitled to receive (i) any accrued but unpaid
salary and other amounts to which the Executive otherwise is entitled hereunder
prior to the date of his termination of employment, in accordance with Section
3(a) and other applicable payment provisions herein; (ii) bonus compensation
earned but not paid under Section 3(b) hereof that relates to any fiscal year
ended prior to the date of his termination of employment, in accordance with
Section 3(b) hereof; (iii) a pro-rata portion of the annual bonus payout that
the Executive would have been entitled to receive had he remained in employment
through the end of the fiscal year during which termination due to permanent
disability occurred, based on the portion of the fiscal year that has elapsed
prior to such termination, and paid in accordance with Section 3(b) hereof
(provided, that such payment shall not be made prior to the sixtieth (60th) day
following the Executive’s date of termination); (iv) reimbursement for financial
counseling services under Section 5(b) hereof for a period of one (1) year from
the date of termination, in accordance with Section 5(b) hereof (provided, that
such payment shall not be made prior to the sixtieth (60th) day following the
Executive’s date of termination); and (v) his Base Salary at a rate equal to the
highest rate during the past twelve (12) months for a period of one (1) year
from the date of termination as a result of permanent disability, in accordance
with Section 3(a) hereof (the “Disability Continuation Period”), paid in
accordance with Section 6(j)(i) hereof (provided, that such payment shall not be
made prior to the sixtieth (60th) day following the Executive’s date of
termination); further provided, however, that the Company shall only be required
to pay that amount of the Executive’s Base Salary which shall not be covered by
short-term disability payments or benefits or long-term disability payments or
benefits, if any, to the Executive under any Company plan or arrangement.  In
addition, upon termination for

 
5

--------------------------------------------------------------------------------

 

permanent disability, the Executive shall continue to participate, to the extent
permitted by applicable law and regulations and the applicable benefit plan,
program or arrangement, in any and all healthcare, life insurance and accidental
death and dismemberment insurance benefit plans, programs or arrangements of the
Company during the Disability Continuation Period (disregarding any required
delay in payments under Section 6(j)).  Thereafter, the Executive’s rights to
participate in such programs and plans, or to receive similar coverage, if any,
shall be as determined under such programs.  Because continued participation in
any qualified pension and qualified retirement savings plans of the Company is
not permitted during the Disability Continuation Period, the Company shall
provide to the Executive, subject to Section 6(j), cash payments, to be paid in
accordance with Section 6(j)(i), equal to the sum of (x) the maximum qualified
defined contribution retirement savings plan match for pre-tax and after-tax
contributions allowable by the plan and by applicable laws and regulations for
each year during the Disability Continuation Period (or other period as
expressly provided herein), and (v) the excess of the benefit that would have
been received by the Executive had he been credited with additional years of age
and service equal to the Disability Continuation Period (or other period as
expressly provided herein) over the actual benefit to which the Executive is
entitled, in each case, under any and all qualified and non-qualified defined
benefit pension plans and qualified defined contribution retirement savings
plans in which the Executive participates as of the date of termination of
employment, calculated as of and based upon the Executive’s date of termination
(such sum the “Pension Replacement Payment”),(provided, that such payment shall
not be made prior to the sixtieth (60th) day following the Executive’s date of
termination).  Notwithstanding the above, any amounts payable under this Section
6(a) that are separation pay as described under Treas. Reg.
§1.409A-1(b)(9)(iii)(A) shall be paid no later than December 31 of the second
calendar year following the year in which the Executive’s termination for
permanent disability occurs; any amounts payable under this Section 6(a) that
are not otherwise exempt from Code section 409A are subject to, and payable in
accordance with, Section 6(j) of this Agreement.  Except as otherwise provided
in this Section 6(a), the Company will have no further obligations under
Sections 3, 4 and 5 hereof or otherwise.  For purposes of this Section 6(a),
“permanent disability” means any disability as defined under the Company’s
applicable disability insurance policy or, if no such policy is available, any
physical or mental disability or incapacity that renders the Executive incapable
of performing the services required of him in accordance with his obligations
under Section 2 hereof for a period of six (6) consecutive months or for shorter
periods aggregating six (6) months during any twelve-month period.
 
(b)           Death.  In the event of the death of the Executive during the Term
of Employment, Executive’s employment and this Agreement shall automatically
terminate.  In the event of such termination the Company shall have no further
obligations hereunder, except to pay the Executive’s beneficiary or legal
representative (i) any accrued but unpaid salary and other amounts to which the
Executive otherwise is entitled hereunder prior to the date of his  death, in
accordance with Section 3(a) and other applicable payment provisions herein;
(ii) bonus compensation earned but not paid under Section 3(b) hereof that
relates to any fiscal year ended prior to the date of his death, in accordance
with Section 3(b) hereof; (iii) a pro-rata portion of the annual bonus payout
the Executive would have been entitled to receive had he remained in the employ
of the Company through the end of the fiscal year during which termination due
to his death occurred, based on the portion of the fiscal year that has elapsed
prior to such termination, and paid in accordance with Section 3(b) hereof
(provided, that such payment shall not be made prior to the sixtieth (60th) day
following the Executive’s date of termination); (iv) reimbursement for financial
counseling services under Section 5(b) hereof for a period of one (1) year from
the date of termination, in accordance with Section 5(b) hereof (provided, that
such payment shall not be made prior to the sixtieth (60th) day following the
Executive’s date of termination); and (v) for a period of one (1) year from the
date of his death,

 
6

--------------------------------------------------------------------------------

 

the Executive’s Base Salary as established under Section 3(a) hereof as of the
date of his death, in accordance with Section 3(a) hereof (provided, that such
payment shall not be made prior to the sixtieth (60th) day following the
Executive’s date of termination); further provided, however, that, except as
otherwise provided in this Section 6(b), the Company will have no further
obligations under Sections 3, 4 and 5 hereof or otherwise.
 
(c)           Termination Without Cause.  The Company shall have the right, upon
ninety (90) days’ prior written notice given to the Executive, to terminate the
Executive’s employment for any reason whatsoever (except for Cause (as defined
below) which is covered by Section 3(d)).  In the event of such termination, the
Company shall have no further obligations hereunder, except that the Executive
shall be entitled to (i) receive any accrued but unpaid salary and other amounts
to which the Executive otherwise is entitled hereunder prior to the date of his
termination without Cause, in accordance with Section 3(a) and other applicable
payment provisions herein; (ii) receive bonus compensation earned but not paid
under Section 3(b) hereof that relates to any fiscal year ended prior to the
date of his termination without Cause, in accordance with Section 3(b) hereof;
(iii) receive a pro-rata portion of the annual bonus payout that the Executive
would have been entitled to receive had he remained in employment through the
end of the fiscal year during which the termination without Cause occurred,
based on the portion of the fiscal year that has elapsed prior to such
termination, and paid in accordance with Section 3(b) hereof (provided, that
such payment shall not be made prior to the sixtieth (60th) day following the
Executive’s date of termination); (iv) receive as damages (A) for a period
ending on a date two (2) years from the date of termination without Cause, in
accordance with the regular payroll policies of the Company in effect from time
to time, his Base Salary as established under and in accordance with Section
3(a) hereof and (B) bonus compensation equal to fifty percent (50%) of the
average of the actual annual bonuses paid or payable to the Executive under the
Bonus Plan during the past two (2) completed fiscal years paid in accordance
with Section 6(j)(i) hereof (provided, that such payment shall not be made prior
to the sixtieth (60th) day following the Executive’s date of termination); (v)
receive reimbursement for financial counseling services under Section 5(b)
hereof for a period of two (2) years from the date of termination, in accordance
with Section 5(b) hereof (provided, that such payment shall not be made prior to
the sixtieth (60th) day following the Executive’s date of termination); and (vi)
participate for a period ending on a date two (2) years from the date of
termination without Cause (the “Without Cause Continuation Period”), to the
extent permitted by applicable law and regulations and the applicable benefit
plan, program or arrangement, in any and all qualified and non-qualified pension
and qualified retirement savings, healthcare, life insurance and accidental
death and dismemberment insurance benefit plans, programs or arrangements, on
terms identical to those applicable to full-term senior officers of the
Company.  Because continued participation in any qualified pension and qualified
retirement savings plans of the Company is not permitted during the Without
Cause Continuation Period, the Company shall provide to the Executive, subject
to Section 6(j), cash payments, to be paid in accordance with Section 6(j)(i),
equal to the Pension  Replacement Payment (as defined in Section 6(a)) with
respect to the Without Cause Continuation Period (provided, that such payment
shall not be made prior to the sixtieth (60th) day following the Executive’s
date of termination).  Notwithstanding the above, any amounts payable under this
Section 6(c) that are separation pay as described under Treas. Reg.
§1.409A-1(b)(9)(iii)(A) shall be paid no later than December 31 of the second
calendar year following the year in which the Executive’s termination pursuant
to this section 6(c) occurs; any amounts payable under this Section 6(c) that
are not otherwise exempt from Code section 409A are subject to, and payable in
accordance with, Section 6(j) of this Agreement.  Except as otherwise provided
in this Section 6(c), the Company will have no further obligations under
Sections 3, 4 and 5 hereof or otherwise.  In the event of termination

 
7

--------------------------------------------------------------------------------

 

pursuant to this Section 6(c), the Executive shall not be required to mitigate
his damages hereunder.
 
(d)           Cause.  The Company shall have the right, upon notice to the
Executive, to immediately terminate the Executive’s employment under this
Agreement for “Cause” (as defined below), effective upon the Executive’s receipt
of such notice (or such later date as shall be specified in such notice), and
the Company shall have no further obligations hereunder, except to pay the
Executive his accrued but unpaid salary, in accordance with Section 3(a) hereof,
and provide the Executive with any benefit under the employee benefit programs
and plans of the Company as determined under such programs and plans upon and as
of such a termination for Cause.  Except as otherwise provided in this Section
6(d), the Company will have no further obligations under Sections 3, 4 and 5
hereof or otherwise.
 
For purposes of this Agreement, “Cause” means:
 
 
(i)
a material breach of, or the willful failure or refusal by the Executive to
perform and discharge duties or obligations he has agreed to perform or assume
under this Agreement (other than by reason of disability or death) that, if
capable of correction, is not corrected within ten (10) business days following
notice thereof to the Executive by the Company, such notice to state with
specificity the nature of the breach, failure or refusal;

 
 
(ii)
willful misconduct by the Executive, unrelated to the Company or any of its
subsidiaries or affiliates, that could reasonably be anticipated to have a
material adverse effect on the Company or any of its subsidiaries or affiliates
(the determination of Cause to be made by the Company’s President & CEO in
his/her reasonable judgment);

 
 
(iii)
the Executive’s gross negligence, whether related or unrelated to the business
of the Company or any of its subsidiaries or affiliates which could reasonably
be anticipated to have a material adverse effect on the Company or any of its
subsidiaries or affiliates that, if capable of correction, is not corrected
within ten (10) business days following notice thereof to the Executive by the
Company, such notice to state with specificity the nature of the conduct
complained of (the determination of Cause to be made by the Company’s President
& CEO in his/her reasonable judgment);

 
 
(iv)
the Executive’s failure to follow a lawful directive of the President & CEO  of
the Company that is within the scope of the Executive’s duties for a period of
ten (10) business days after notice from the President & CEO of the Company
specifying the performance required;

 
 
(v)
any violation by the Executive of a policy contained in the Code of Conduct of
the Company (the determination of Cause to be made by the Company’s President &
CEO in his/her reasonable judgment);


 
8

--------------------------------------------------------------------------------

 

 
(vi)
drug or alcohol abuse by the Executive that materially affects the Executive’s
performance of his duties under this Agreement; or

 
 
(vii)
conviction of, or the entry of a plea of guilty or nolo contendere by the
Executive for, any felony.

 
(e)           Termination by Executive.  The Executive shall have the right,
exercisable at any time during the Term of Employment, to terminate his
employment for any reason whatsoever, upon ninety (90) days’ prior written
notice to the Company.  Upon such termination, the Company shall have no further
obligations hereunder other than to (i) pay the Executive his accrued but unpaid
salary, in accordance with Section 3(a) hereof; (ii) provide bonus compensation,
if any, earned but not paid under Section 3(b) hereof that relates to any fiscal
year ended prior to the date of such a termination by the Executive, in
accordance with Section 3(b) hereof; and (iii) provide the Executive with any
benefit under the employee benefit programs and plans of the Company as
determined under such programs and plans upon and as of such a termination by
the Executive.  Except as otherwise provided in this Section 6(e), the Company
will have no further obligations under Sections 3, 4 and 5 hereof or otherwise.
 
(f)           Termination by Executive for Material Breach.  The Executive shall
have the right, exercisable by notice to the Company, to terminate his
employment effective ninety (90) days after the giving of such notice, if, at
any time during the Term of Employment, the Company shall be in material breach
of its obligations hereunder; provided, however, that such notice must be
provided to the Company within thirty (30) days of the date on which the
Executive obtains knowledge or reasonably should obtain knowledge of such
material breach; and provided further, that such termination will not become
effective if within thirty (30) days after receiving the notice the Company
shall have cured all such material breaches of its obligations hereunder.  For
purposes of this Section 6(f), a material breach shall only be, (i) a material
reduction in the Executive’s authority, functions, duties or responsibilities
provided in Section 2 hereof, (ii) a material reduction in the Executive’s total
aggregate target compensation as effective on July 1, 2011, as set pursuant to
Sections 3 (a) and (b) and Section 4(c) hereof, but in no event if the reduction
is occasioned as result of similar reductions to executive officers and/or
employees generally, or (iii) the Company's failure to pay any award that the
Executive is entitled to receive pursuant to the terms of this Agreement. Such
termination shall be deemed to be a termination without Cause and shall be
controlled by the provisions of Section 6(c) hereof. Except as otherwise
provided in this Section 6(f), the Company will have no further obligations
under Sections 3, 4 and 5 hereof or otherwise.
 
(g)           Change of Control.
 
(i)           Definitions.  For purposes of this Agreement,
 
 
(A)
a “Change of Control” shall be deemed to have occurred upon any of the following
events:

 
 
(1)
a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14(A) promulgated under the
Securities Exchange Act of 1934, as amended; or


 
9

--------------------------------------------------------------------------------

 

 
(2)
during any period of two (2) consecutive years, the individuals who at the
beginning of such period constitute the Company’s Board of Directors or any
individuals who would be “Continuing Directors” (as defined below) cease for any
reason to constitute a majority thereof; or

 
 
(3)
the Company’s Class A Common Stock shall cease to be publicly traded; or

 
 
(4)
the Company’s Board of Directors shall approve a sale of all or substantially
all of the assets of the Company, and such transaction shall have been
consummated; or

 
 
(5)
the Company’s Board of Directors shall approve any merger, exchange,
consolidation, or like business combination or reorganization of the Company,
the consummation of which would result in the occurrence of any event described
in Section 6(g)(i)(A)(2) or (3) above, and such transaction shall have been
consummated.

 
Notwithstanding the foregoing, (X) changes in the relative beneficial ownership
among members of the Lauder family and family-controlled entities shall not, by
itself, constitute a Change of Control of the Company, (Y) any spin-off of a
division or subsidiary of the Company to its stockholders  shall not constitute
a Change of Control of the Company.
 
 
(B)
“Continuing Directors” shall mean (1) the directors in office on the date hereof
and (2) any successor to such directors and any additional director who after
the date hereof was nominated or selected by a majority of the Continuing
Directors in office at the time of his or her nomination or selection.

 
 
(C)
“Good Reason” means the occurrence of any of the following, without the express
written consent of the Executive, within two (2) years after the occurrence of a
Change in Control:

 
 
(1)
(a) the assignment to the Executive of any duties inconsistent in any material
adverse respect with the Executive’s position, authority or responsibilities as
contemplated by Section 2 hereof, or (b) any other material adverse change in
such position, including title, authority or responsibilities;


 
10

--------------------------------------------------------------------------------

 

 
(2)
any failure by the Company to comply with any provisions of Sections 3, 4 or 5
hereof or a material reduction of the overall amounts set by the Compensation
Committee or the Stock Plan Subcommittee and in effect within twelve (12) months
prior to the Change in Control, other than an insubstantial or inadvertent
failure remedied by the Company promptly after receipt of notice thereof given
by the Executive;

 
 
(3)
the Company’s requiring the Executive to be based at any office or location more
than fifty (50) miles from that location at which he performed his services
specified under the provisions of Section 2 immediately prior to the Change in
Control, except for travel reasonably required in the performance of the
Executive’s responsibilities; or

 
 
(4)
any failure by the Company to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 14, unless such
assumption occurs by operation of law.

 
 
(ii)
Termination for Good Reason.  Within two (2) years after the occurrence of a
Change of Control, the Executive may terminate his employment for Good
Reason.  Such termination shall be deemed to be a termination without Cause and
shall be controlled by the provisions of Section 6(c) hereof.  Except as
otherwise provided in this Section 6(g)(ii), the Company will have no further
obligations under Sections 3, 4 and 5 hereof or otherwise.

 
(h)           Certain Limitations.
 
 
(i)
Notwithstanding anything to the contrary contained herein, in the event that any
amount or benefit paid or distributed to the Executive pursuant to this
Agreement, taken together with any amounts or benefits otherwise paid or
distributed to the Executive by the Company or any affiliated company
(collectively, the "Covered Payments"), are or become subject to the tax (the
"Excise Tax") imposed under Section 4999 of the Code, or any similar tax that
may hereafter be imposed, the Covered Payments shall be reduced (but not below
zero) until no portion of such payments would be subject to Excise Tax.

 
 
(ii)
For purposes of determining whether any of the Covered Payments will be subject
to the Excise Tax and the amount of such Excise Tax,

 
 
(A)
such Covered Payments will be treated as "parachute payments" to the extent they
exceed the “2.99 base


 
11

--------------------------------------------------------------------------------

 

amount threshold” within the meaning of Section 280G of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under Section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless,
and except to the extent that, in the good faith judgment of the Company's
independent certified public accountants appointed prior to the date of the
change in ownership or control or tax counsel selected by such accountants (the
"Accountants"), the Company has a reasonable basis to conclude that such Covered
Payments (in whole or in part) either do not constitute "parachute payments" or
are otherwise not subject to such Excise Tax, and
 
 
(B)
the value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code.

 
 
(iii)
In the event that Covered Payments are to be reduced pursuant to this Section
6(h), such Covered Payments shall be reduced such that the reduction of
compensation to be provided to the Executive as a result of this Section 6(h) is
minimized.  In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis (but not
below zero).

 
(i)           Effect of Termination.  In addition to the foregoing, in the event
that this Agreement shall be terminated pursuant to the provisions of
subparagraphs 6(a), 6(b) and 6(c) above, and the Executive is not considered to
be retirement eligible under the terms and conditions of the Company’s qualified
defined benefit pension plan, if any, notwithstanding anything to the contrary
contained in the Company’s Share Incentive Plan or other similar equity plan,
(i) all stock options granted to the Executive during the Term of Employment
shall become immediately exercisable and shall be exercisable until the earlier
to occur of (A) the end of the stock option term as set forth in the applicable
option agreement(s); or (B) the first anniversary of the date that Base Salary
continuation payments end, after which all such option awards shall expire and
be of no further force or effect and (ii) all restricted stock units and
performance share units granted to the Executive shall continue to vest through
the last date that Base Salary continuation payments, if any, are made
hereunder.  The vesting and exercisability provided for in the previous sentence
shall be subject to all provisions relating to post-employment exercises set
forth in the applicable Share Incentive Plan and option agreement(s).  Subject
to the preceding sentences, upon the termination of the Executive’s employment
hereunder for any reason, the Company shall have no further obligations
hereunder, except as otherwise provided herein.  The Executive, however, shall
continue to have the obligations provided for in Sections 7 and 8 hereof.
Furthermore, upon any such termination, the Executive shall be deemed to have
resigned immediately from all offices and directorships held by him in the
Company or any of its subsidiaries.

 
12

--------------------------------------------------------------------------------

 

(j)           Section 409A of the Code.  It is the intention of the parties to
this Agreement that no payment or entitlement pursuant to this Agreement will
give rise to any adverse tax consequences to the Executive under Section 409A of
the Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including that issued after the date hereof (collectively,
“Section 409A”).  The Agreement shall be interpreted to that end and, consistent
with that objective and notwithstanding any provision herein to the contrary,
the Company may unilaterally take any action it deems necessary or desirable to
amend any provision herein to avoid the application of an excise tax under
Section 409A.  Further, no effect shall be given to any provision herein in a
manner that reasonably could be expected to give rise to adverse tax
consequences under that provision.  The Company shall from time to time compile
a list of "specified employees" as defined in, and pursuant to, Treas. Reg.
Section 1.409A-1(i).  Notwithstanding any other provision herein, if the
Executive is a specified employee on the date of termination, no payment of
compensation under this Agreement shall be made to the Executive during the
period lasting six (6) months from the date of termination unless the Company
determines that there is no reasonable basis for believing that making such
payment would cause the Executive to suffer any adverse tax consequences
pursuant to Section 409A of the Code.  If any payment to the Executive is
delayed pursuant to the foregoing sentence, such payment instead shall be made
on the first business day following the expiration of the six-month period
referred to in the prior sentence, unless specified otherwise in Section 6(j)(i)
hereof. Although the Company shall consult with Executive in good faith
regarding implementation of this Section 6(j), neither the Company nor its
employees or representatives shall have liability to the Executive with respect
to any additional taxes that the Executive may be subject to in the event that
any amounts under this Agreement are determined to violate Code section 409A.
 
 
(i)
Notwithstanding the above, amounts described as being subject to payment in
accordance with the provisions of this Section 6(j)(i) shall be subject to a
delay in payment for a six-month period following the date of termination and
shall be paid as follows:  For any Base Salary under Section 6(a)(v) or Section
6(c)(iv)(A) to be continued beyond the date of termination and for any Pension
Replacement Payment, all payments that would have been made during the six-month
period immediately following the date of termination shall be made in a single
cash payment on the first business day following the expiration of such
six-month period, and as of the first business day following the expiration of
such six-month period all such payments shall resume in accordance with the
regular payroll practices of the Company until the end of the specified period;
any bonus payments under Section 6(c)(iv)(B) shall be paid in a single lump sum
payment on the first business day following the expiration of such six-month
period.

 
(k)           Release of Claims.  As a condition precedent to the receipt of
payments (other than accrued but unpaid amounts) and benefits pursuant to this
Section, the Executive, or, in the case of his death or Disability that prevents
the Executive from performing his obligation under this Section 6(l), his
personal representative, and his beneficiary, if applicable, will execute an
effective general release of claims (in a form satisfactory to the Company)
against the Company and its subsidiaries and affiliates and their respective
directors, officers, employees, attorneys and agents; provided, however, that
such effective release will not affect any right that the Executive, or in the
event of his death, his personal representative or beneficiary, otherwise has to
any payment or benefit provided for in this Agreement or to any

 
13

--------------------------------------------------------------------------------

 

vested benefits the Executive may have in any employee benefit plan of Company
or any of its subsidiaries or affiliates, or any right the Executive has under
any other agreement between the Executive and the Company or any of its
subsidiaries or affiliates that expressly states that the right survives the
termination of the Executive’s employment.
 
(l)           Modification of Severance Payments and Benefits.  Notwithstanding
anything to the contrary contained herein except as provided in this Section
6(l), the Company reserves the right with respect to any severance payments or
benefits set forth in this Section 6 to modify such payments or benefits or not
to provide such payments or benefits.  Changes in any severance payment or
benefit provided to the Executive may only be made by the Compensation Committee
(or the Stock Plan Subcommittee, if there is one, and the change relates to
matters subject to the authority of such Subcommittee).  Unless agreed to by the
Executive, no change to any severance payments or benefits set forth in this
Section 6 will be effective until two years after such change is approved by the
Compensation Committee (or Stock Plan Subcommittee).  No changes may be made in
severance payments or benefits set forth in this Section 6 either (i) at such
time the Company is contemplating one or more transactions that will result in a
Change of Control or (ii) after a Change of Control.
 
7.           Confidentiality; Ownership.
 
(a)           The Executive agrees that he shall forever keep secret and retain
in strictest confidence and not divulge, disclose, discuss, copy or otherwise
use or suffer to be used in any manner, except in connection with the Business
of the Company, its subsidiaries or affiliates and any other business or
proposed business of the Company or any of its subsidiaries or affiliates, any
“Protected Information” in any “Unauthorized” manner or for any “Unauthorized”
purpose (as such terms are hereinafter defined).
 
 
(i)
“Protected Information” means trade secrets, confidential or proprietary
information and all other knowledge, know-how, information, documents or
materials owned, developed or possessed by the Company or any of its
subsidiaries or affiliates, whether in tangible or intangible form, pertaining
to the Business or any other business or proposed business of the Company or any
of its subsidiaries or affiliates, including, but not limited to, research and
development, operations, systems, data bases, computer programs and software,
designs, models, operating procedures, knowledge of the organization, products
(including prices, costs, sales or content), processes, formulas, techniques,
machinery, contracts, financial information or measures, business methods,
business plans, details of consultant contracts, new personnel hiring plans,
business acquisition plans, customer lists, business relationships and other
information owned, developed or possessed by the Company or its subsidiaries or
affiliates; provided that Protected Information shall not include information
that becomes generally known to the public or the trade without violation of
this Section 7.

 
 
(ii)
“Unauthorized” means: (A) in contravention of the policies or procedures of the
Company or any of its subsidiaries or affiliates; (B) otherwise inconsistent
with the measures taken by the Company or any of its subsidiaries or affiliates
to protect their


 
14

--------------------------------------------------------------------------------

 

interests in any Protected Information; (C) in contravention of any lawful
instruction or directive, either written or oral, of an employee of the Company
or any of its subsidiaries or affiliates empowered to issue such instruction or
directive; or (D) in contravention of any duty existing under law or contract.
Notwithstanding anything to the contrary contained in this Section 7, the
Executive may disclose any Protected Information to the extent required by court
order or decree or by the rules and regulations of a governmental agency or as
otherwise required by law or to his legal counsel and, in connection with a
determination under Section 6(h), to accounting experts; provided that the
Executive shall provide the Company with prompt notice of such required
disclosure in advance thereof so that the Company may seek an appropriate
protective order in respect of such required disclosure.
 
(b)           The Executive acknowledges that all developments, including,
without limitation, inventions (patentable or otherwise), discoveries, formulas,
improvements, patents, trade secrets, designs, reports, computer software, flow
charts and diagrams, procedures, data, documentation, ideas and writings and
applications thereof relating to the Business or any business or planned
business of the Company or any of its subsidiaries or affiliates that, alone or
jointly with others, the Executive may conceive, create, make, develop, reduce
to practice or acquire during the Executive’s employment with the Company or any
of its subsidiaries or affiliates (collectively, the “Developments”) are works
made for hire and shall remain the sole and exclusive property of the
Company.  The Executive hereby assigns to the Company, in consideration of the
payments set forth in Section 3(a) hereof, all of his right, title and interest
in and to all such Developments. The Executive shall promptly and fully disclose
all future material Developments to the Board of Directors of the Company and,
at any time upon request and at the expense of the Company, shall execute,
acknowledge and deliver to the Company all instruments that the Company shall
prepare, give evidence and take all other actions that are necessary or
desirable in the reasonable opinion of the Company to enable the Company to file
and prosecute applications for and to acquire, maintain and enforce all letters
patent and trademark registrations or copyrights covering the Developments in
all countries in which the same are deemed necessary by the Company.  All
memoranda, notes, lists, drawings, records, files, computer tapes, programs,
software, source and programming narratives and other documentation (and all
copies thereof) made or compiled by the Executive or made available to the
Executive concerning the Developments or otherwise concerning the Business or
planned business of the Company or any of its subsidiaries or affiliates shall
be the property of the Company or such subsidiaries or affiliates and shall be
delivered to the Company or such subsidiaries or affiliates promptly upon the
expiration or termination of the Term of Employment.
 
(c)           During the Term of Employment, the Company, its subsidiaries and
affiliates shall have the exclusive right to use the Executive’s name and image
throughout the world in its advertising and promotional materials in connection
with the advertising and promotion of the Company, its subsidiaries and
affiliates, and their products.  After the expiration of the Term of Employment,
the Company, its subsidiaries and affiliates shall have the non-exclusive right
in perpetuity to use the Executive’s name and image throughout the world solely
in connection with promotional materials related to the history of the Company,
its subsidiaries and affiliates, and their products.  The consideration for such
rights is the payments set forth in Section 3(a) hereof.  The rights conveyed
hereby may be assigned by the Company, its subsidiaries or affiliates to a
successor in the interest of the Company or the relevant subsidiary or affiliate
or their businesses or product lines.

 
15

--------------------------------------------------------------------------------

 

(d)           The provisions of this Section 7 shall, without any limitation as
to time, survive the expiration or termination of the Executive’s employment
hereunder, irrespective of the reason for any termination.
 
8.           Covenant Not to Compete.
 
The Executive agrees that during the Executive’s employment with the Company or
any of its subsidiaries or affiliates and for a period of two (2) years
commencing upon the expiration or termination of the Executive’s employment for
any reason whatsoever (the “Non-Compete Period”), the Executive shall not,
directly or indirectly, without the prior written consent of the Company:
 
(a)           solicit, entice, persuade or induce any employee, consultant,
agent or independent contractor of the Company or of any of its subsidiaries or
affiliates to terminate his, her or its employment with the Company or such
subsidiary or affiliate, to become employed by any person, firm or corporation
other than the Company or such subsidiary or affiliate or approach any such
employee, consultant, agent or independent contractor for any of the foregoing
purposes, or authorize or assist in the taking of any such actions by any third
party (for purposes of this Section 8 (a), the terms “employee,” “consultant,”
“agent” and “independent contractor” shall include any persons with such status
at any time during the six (6) months preceding any solicitation in question);
or
 
(b)           directly or indirectly engage, participate, or make any financial
investment in, or become employed by or render consulting, advisory or other
services to or for any person, firm, corporation or other business enterprise,
wherever located, which is engaged, directly or indirectly, in competition with
the Business or any business of the Company or any of its subsidiaries or
affiliates as conducted or any business proposed to be conducted at the time of
the expiration or termination of the Executive’s employment with the Company and
its subsidiaries and affiliates; provided, however, that nothing in this Section
8(b) shall be construed to preclude the Executive from making any investments in
the securities of any business enterprise whether or not engaged in competition
with the Company or any of its subsidiaries or affiliates, to the extent that
such securities are actively traded on a national securities exchange or in the
over-the-counter market in the United States or on any foreign securities
exchange and represent, at the time of acquisition, not more than 3% of the
aggregate voting power of such business enterprise.
 
To ensure that the Company is able to enforce these provisions in Sections 8(a)
and (b) above, the Executive and the Company further agree that if such
noncompetition and nonsolicitation requirements should be violated during this
additional two-year period after the Executive's termination of employment, the
remedy (determined at the Company's option) shall be either equitable relief (in
the form of an injunction to stop the violation), or liquidated damages payable
by the Executive to the Company in an amount equal to (a) (i) (A) twenty-four
(24) minus (B) the number of full months between the date of Executive’s
termination and the date of breach (“Months Complied”) divided by (ii) 12, times
(b) one year’s Base Salary in effect at the time of termination.  In other
words:
 
Twenty-four (24) – Months Complied
  x           One Year’s Base Salary
12

 

 
16

--------------------------------------------------------------------------------

 

If equitable relief is elected by the Company as an alternative to liquidated
damages, any equitable relief shall not include any forfeiture or cash refund of
monies or benefits.  If liquidated damages is elected by the Company, the
Company may elect not to pay amounts that would otherwise be payable but for the
breach; provided that, the Executive would remain liable to the Company to the
extent that the liquidated damages exceeded the amounts not paid by the Company.
The foregoing shall have no impact on the operation of the provisions of any
other compensation program of the Company or its subsidiaries, including without
limitation the Amended and Restated Fiscal 2002 Share Incentive Plan.
 
(c)           During the Non-Compete Period, to the extent that the Executive is
not receiving termination payments pursuant to Section 6 hereof, the Company
shall pay or cause to be paid to the Executive his Base Salary under Section
3(a) hereof and continue to provide the Executive with benefits hereunder to the
extent permitted by applicable law and regulations and the applicable benefit
plan, program or arrangement, in any and all healthcare, life insurance and
accidental death and dismemberment insurance benefit plans, programs or
arrangements, on terms identical to those applicable to full-term senior
officers of the Company for that portion of the Non-Compete Period during which
the Executive is required to comply and does comply with the provisions of this
Section 8 (“the Non-Compete Period”).  Notwithstanding the above, any amounts
payable under this Section 8 that are separation pay as described under Treas.
Reg. §1.409A-1(b)(9)(iii)(A) shall be paid no later than December 31 of the
second calendar year following the year in which the Executive’s termination
pursuant to this Section 6 occurs; any amounts payable under this Section 8 that
are not otherwise exempt from Code section 409A are subject to, and payable in
accordance with, Section 6(j) of this Agreement.
 
9.           Specific Performance.
 
The Executive acknowledges that the services to be rendered by the Executive are
of a special, unique and extraordinary character and, in connection with such
services, the Executive will have access to confidential information vital to
the Company’s Business and the other current or planned businesses of it and its
subsidiaries and affiliates.  By reason of this, the Executive consents and
agrees that if the Executive violates any of the provisions of Sections 7 or 8
hereof, the Company and its subsidiaries and affiliates would sustain
irreparable injury and that monetary damages would not provide adequate remedy
to the Company and that the Company shall be entitled to have Section 7 or 8
hereof specifically enforced by any court having equity jurisdiction.  Nothing
contained herein shall be construed as prohibiting the Company or any of its
subsidiaries or affiliates from pursuing any other remedies available to it or
them for such breach or threatened breach, including the recovery of damages
from the Executive.  This provision shall, without any limitation as to time,
survive the expiration or termination of the Executive’s employment hereunder,
irrespective of the reason for any termination.
 
10.           Deductions and Withholding.
 
The Executive agrees that the Company or its subsidiaries or affiliates, as
applicable, shall withhold from any and all compensation paid to and required to
be paid to the Executive pursuant to this Agreement, all Federal, state, local
and/or other taxes which the Company determines are required to be withheld in
accordance with applicable statutes or regulations from time to time in effect
and all amounts required to be deducted in respect of the Executive’s coverage
under applicable employee benefit plans.  For purposes of this Agreement and
calculations hereunder, all such deductions and withholdings shall be deemed to
have been paid to and received by the Executive.

 
17

--------------------------------------------------------------------------------

 

11.           Entire Agreement.
 
Except for the Amended and Restated Fiscal 2002 Share Incentive Plan, the
Executive’s outstanding stock option and other equity-compensation agreements,
the Executive Annual Incentive Plan, the Executive Perquisites Program, the
Executive Automobile Program, the term life insurance arrangement between the
Company and the Executive, the Company’s qualified and non-qualified defined
benefit pension plans, the Company’s qualified defined contribution retirement
savings plan and applicable successor plans or agreements, this Agreement
embodies the entire agreement of the parties with respect to the Executive’s
employment, compensation, perquisites and related items and supersedes any other
prior oral or written agreements, arrangements or understandings between the
Executive and the Company or any of its subsidiaries or affiliates, and any such
prior agreements, arrangements or understandings are hereby terminated and of no
further effect.    This Agreement may not be changed or terminated orally but
only by an agreement in writing signed by the parties hereto.
 
12.           Waiver.
 
The waiver by the Company of a breach of any provision of this Agreement by the
Executive shall not operate or be construed as a waiver of any subsequent breach
by him. The waiver by the Executive of a breach of any provision of this
Agreement by the Company shall not operate or be construed as a waiver of any
subsequent breach by the Company.
 
13.           Governing Law; Jurisdiction.
 
(a)           This Agreement shall be subject to, and governed by, the laws of
the State of New York applicable to contracts made and to be performed therein,
without regard to conflict of laws principles.
 
(b)           Any action to enforce any of the provisions of this Agreement
shall be brought in a court of the State of New York located in the Borough of
Manhattan of the City of New York or in a Federal court located within the
Southern District of New York.  The parties consent to the jurisdiction of such
courts and to the service of process in any manner provided by New York
law.  Each party irrevocably waives any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in such court and any claim that such suit, action or proceeding brought in such
court has been brought in an inconvenient forum and agrees that service of
process in accordance with the foregoing sentences shall be deemed in every
respect effective and valid personal service of process upon such party.
 
14.           Assignability.
 
The obligations of the Executive may not be delegated and, except with respect
to the designation of beneficiaries in connection with any of the benefits
payable to the Executive hereunder, the Executive may not, without the Company’s
written consent thereto, assign, transfer, convey, pledge, encumber, hypothecate
or otherwise dispose of this Agreement or any interest herein.  Any such
attempted delegation or disposition shall be null and void and without
effect.  The Company and the Executive agree that this Agreement and all of the
Company’s rights and obligations hereunder may be assigned or transferred by the
Company to and shall be assumed by and be binding upon any successor to the
Company.  Unless assumption occurs by operation of law, the Company shall
require any successor by an

 
18

--------------------------------------------------------------------------------

 

agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place.  The term “successor” means, with respect to the Company or any of
its subsidiaries, any corporation or other business entity which, by merger,
consolidation, purchase of the assets or otherwise acquires all or a majority of
the operating assets or business of the Company.
 
15.           Severability.
 
If any provision of this Agreement or any part thereof, including, without
limitation, Sections 7 and 8 hereof, as applied to either party or to any
circumstances shall be adjudged by a court of competent jurisdiction to be void
or unenforceable, the same shall in no way affect any other provision of this
Agreement or remaining part thereof, or the validity or enforceability of this
Agreement, which shall be given full effect without regard to the invalid or
unenforceable part thereof.
 
If any court construes any of the provisions of Section 7 or 8 hereof, or any
part thereof, to be unreasonable because of the duration of such provision or
the geographic scope thereof, such court may reduce the duration or restrict or
redefine the geographic scope of such provision and enforce such provision as so
reduced, restricted or redefined.
 
16.           Notices.
 
All notices to the Company or the Executive permitted or required hereunder
shall be in writing and shall be delivered personally, by telecopier or by
courier service providing for next-day or two-day delivery or sent by registered
or certified mail, return receipt requested, to the following addresses:
 
The Company:
 
The Estée Lauder Companies Inc.
767 Fifth Avenue
New York, New York 10153
Attn:           General Counsel
Tel:           (212) 572-3980
Fax:           (212) 572-3989
 
The Executive:
 
Marc Cedric Yann Prouvé
767 Fifth Avenue
New York, New York 10153
Tel: (212) 572-4191
 
Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party.  Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day or two-day
delivery, the next business day or two business days, as applicable, following
deposit with such courier service; and if sent by certified or registered mail,
three days after deposit (postage prepaid) with the U.S. mail service.

 
19

--------------------------------------------------------------------------------

 

17.           No Conflicts.
 
The Executive hereby represents and warrants to the Company that his execution,
delivery and performance of this Agreement and any other agreement to be
delivered pursuant to this Agreement will not (i) require the consent, approval
or action of any other person or (ii) violate, conflict with or result in the
breach of any of the terms of, or constitute (or with notice or lapse of time or
both, constitute) a default under, any agreement, arrangement or understanding
with respect to the Executive’s employment to which the Executive is a party or
by which the Executive is bound or subject.  The Executive hereby agrees to
indemnify and hold harmless the Company and its directors, officers, employees,
agents, representatives and affiliates (and such affiliates’ directors,
officers, employees, agents and representatives) from and against any and all
losses, liabilities or claims (including interest, penalties and reasonable
attorneys’ fees, disbursements and related charges) based upon or arising out of
the Executive’s breach of any of the foregoing representations and warranties.
 
18.           Legal Fees.
 
Following a Change of Control, the Company shall reimburse the Executive up to
$20,000, in the aggregate, for all legal fees and related expenses (including
the costs of experts, evidence and counsel) reasonably and in good faith
incurred by the Executive in an action (i) by the Executive to obtain or enforce
any right or benefit to which the Executive is entitled under this Agreement or
(ii) by the Company to enforce a post-termination covenant referred to in
Section 7 or 8 against the Executive, in each case, provided that the Executive
substantially prevails in such action.  Such amount shall be reimbursed to the
Executive by the end of the calendar year in which the Executive substantially
prevails in such action, based on the date of any settlement, judgment, or other
official document evidencing same.
 
19.           Cooperation.
 
During the Term of Employment and thereafter, Executive shall provide reasonable
cooperation in connection with any action or proceeding (or any appeal
therefrom) that relates to events occurring during Executive’s employment with
the Company.
 
20.           Paragraph Headings.
 
The paragraph headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpreta­tion of this
Agreement.
 

 
20

--------------------------------------------------------------------------------

 

21.           Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which taken together shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 

 
THE ESTÉE LAUDER COMPANIES INC.
             
By:
 /s/  Amy DiGeso
 
Name:
Amy DiGeso
   
Executive Vice President,
   
Global Human Resources
                   
By:
 /s/  Marc Cedric Yann Prouvé
   
Marc Cedric Yann Prouvé

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21